      Case 5:20-cv-00292-MTT-CHW Document 6 Filed 08/22/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

JOSHUA J. DUFFEY,                :
                                 :
                 Plaintiff,      :
                                 :
           V.                    :
                                 :               NO. 5:20-cv-00292-MTT-CHW
JUDGE BRIAN J. AMERO, et al.,    :
                                 :
                 Defendants.     :
                                 :
_________________________________:

                                         ORDER

       Plaintiff Joshua J. Duffey, a prisoner in the Henry County Detention Center in

McDonough, Georgia, filed a handwritten document, which was docketed as complaint

under 42 U.S.C. § 1983. Compl., ECF No. 1. He did not either pay the Court’s filing fee

or move for leave to proceed in this action in forma pauperis. Thus, Plaintiff was ordered

to either pay the filing fee or move to proceed in forma pauperis. Order, ECF No. 4.

Additionally, Plaintiff was ordered to recast his complaint on the 42 U.S.C. § 1983 form

designed for use by prisoner litigants. Id. Plaintiff was given twenty-one days to comply

with the order and was cautioned that his failure to fully and timely comply could result in

the dismissal of his complaint. Id.

       More than twenty-one days passed following the entry of that order, and Plaintiff

did not pay the filing fee, move for leave to proceed in forma pauperis, file a recast

complaint, or otherwise respond to the order. Accordingly, Plaintiff was ordered to show

cause to the Court why this case should not be dismissed for failure to comply with the

previous order. Order to Show Cause, ECF No. 5. Plaintiff was given twenty-one days
        Case 5:20-cv-00292-MTT-CHW Document 6 Filed 08/22/21 Page 2 of 2




to respond and was cautioned that his failure to do so would result in the dismissal of this

case.

        More than twenty-one days have passed since the order to show cause was entered,

and Plaintiff has not responded to that order. Thus, because Plaintiff has failed to respond

to the Court’s orders and has otherwise failed to prosecute this case, it is hereby

ORDERED that Plaintiff’s complaint be DISMISSED WITHOUT PREJUDICE. See

Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (per curiam) (“The court may dismiss an action sua sponte under Rule 41(b) for

failure to prosecute or failure to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and

Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

        SO ORDERED, this 22nd day of August, 2021.



                                          S/ Marc T. Treadwell_
                                          MARC T. TREADWELL, CHIEF JUDGE
                                          UNITED STATES DISTRICT COURT




                                             2
